            Case 1:20-cv-03058-CM Document 15 Filed 04/29/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

Natural Resources Defense Council,              )
Environmental Justice Health Alliance,          )
Public Citizen, Catskill Mountainkeeper,        )
Center for Coalfield Justice, Clean Water       )
Action, Coming Clean, Flint Rising,             )
Indigenous Environmental Network, Just          )
Transition Alliance, Los Jardines Institute,    )
Southeast Environmental Task Force,             )      Case No. 20-cv-3058 (CM)
Texas Environmental Justice Advocacy            )      ECF Case
Services, Water You Fighting For, West          )
Harlem Environmental Action, Inc.,              )
                                                )
               Plaintiffs,                      )
                                                )
       v.                                       )
                                                )
Assistant Administrator Susan Parker            )
Bodine, Administrator Andrew Wheeler,           )
and the United States Environmental             )
Protection Agency,                              )
                                                )
               Defendants.                      )

  PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT AND FOR EXPEDITED
             CONSIDERATION PURSUANT TO 28 U.S.C. § 1657

       Plaintiffs respectfully move for summary judgment on the basis that there are no

genuine issues of material fact and Plaintiffs are entitled to judgment as a matter of law.

Defendants have unreasonably delayed responding to Plaintiffs’ April 1, 2020 petition for an

emergency rulemaking, in violation of the Administrative Procedure Act, 5 U.S.C.

§§ 555(b), 706(1).

       Plaintiffs also respectfully move the Court to expedite consideration of this case

pursuant to 28 U.S.C. § 1657(a), for good cause.

       Plaintiffs submit the following in support of this motion: (1) Memorandum in

Support; (2) Rule 56.1 Statement of Material Facts; (3) Declarations of Lubna Ahmed, José
         Case 1:20-cv-03058-CM Document 15 Filed 04/29/20 Page 2 of 2



T. Bravo, Craig Domin, Dr. Kristi Pullen Fedinick and attached exhibit, Laura Feld, Wes

Gillingham, Dallas Goldtooth, Melissa Mays, Juan Parras, Michele Roberts, Dr. Christina

Swanson, and Michelle Wu and attached exhibits; and (4) Proposed Order.


Dated: April 29, 2020                    Respectfully submitted,

                                         /s/ Michelle Wu
                                         Michelle Wu
                                         Natural Resources Defense Council
                                         40 West 20th Street
                                         New York, NY 10011
                                         (646) 889-1489
                                         michellewu@nrdc.org

                                         Aaron Colangelo, pro hac vice pending
                                         Jared E. Knicley, pro hac vice pending
                                         Natural Resources Defense Council
                                         1152 15th Street, NW, Suite 300
                                         Washington, DC 20005
                                         (202) 289-2376
                                         acolangelo@nrdc.org
                                         jknicley@nrdc.org

                                         Counsel for Plaintiffs

                                         Allison Zieve, pro hac vice pending
                                         Public Citizen
                                         1600 20th Street, NW
                                         Washington, DC 20009
                                         (202) 588-1000
                                         azieve@citizen.org

                                         Counsel for Plaintiff Public Citizen




                                            2
